
	
		III
		112th CONGRESS
		2d Session
		S. RES. 522
		IN THE SENATE OF THE UNITED STATES
		
			July 16, 2012
			Mr. Burr (for himself,
			 Mrs. Feinstein, Mr. Alexander, Mr.
			 Coburn, Mrs. Murray,
			 Mr. Casey, Ms.
			 Murkowski, and Mr. Sanders)
			 submitted the following resolution; which was considered and agreed
			 to
		
		RESOLUTION
		Designating September 2012 as
		  National Child Awareness Month to promote awareness of charities
		  benefitting children and youth-serving organizations throughout the United
		  States and recognizing efforts made by those charities and organizations on
		  behalf of children and youth as critical contributions to the future of the
		  United States.
	
	
		Whereas millions of children and youth in the United
			 States represent the hopes and future of the United States;
		Whereas numerous individuals, charities benefitting
			 children, and youth-serving organizations that work with children and youth
			 collaborate to provide invaluable services to enrich and better the lives of
			 children and youth throughout the United States;
		Whereas raising awareness of, and increasing support for,
			 organizations that provide access to healthcare, social services, education,
			 the arts, sports, and other services will result in the development of
			 character and the future success of the children and youth of the United
			 States;
		Whereas the month of September, as the school year begins,
			 is a time when parents, families, teachers, school administrators, and
			 communities increase their focus on children and youth throughout the United
			 States;
		Whereas the month of September is a time for the people of
			 the United States to highlight and be mindful of the needs of children and
			 youth;
		Whereas private corporations and businesses have joined
			 with hundreds of national and local charitable organizations throughout the
			 United States in support of a month-long focus on children and youth;
			 and
		Whereas designating September 2012 as National Child
			 Awareness Month would recognize that a long-term commitment to children
			 and youth is in the public interest, and will encourage widespread support for
			 charities and organizations that seek to provide a better future for the
			 children and youth of the United States: Now, therefore, be it
		
	
		That the Senate designates September
			 2012 as National Child Awareness Month—
			(1)to promote
			 awareness of charities benefitting children and youth-serving organizations
			 throughout the United States; and
			(2)to recognize
			 efforts made by those charities and organizations on behalf of children and
			 youth as critical contributions to the future of the United States.
			
